Citation Nr: 0930871	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for traumatic arthritis of 
the left knee from March 29, 2006?

2.  What evaluation is warranted for left knee instability 
from March 29, 2006?

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina. The February 
2007 rating decision recharacterized the disorder as 
traumatic arthritis of the left knee.  It then assigned a 10 
percent rating from March 29 to December 7, 2006, and a 30 
percent rating from December 8, 2006.  The August 2007 rating 
decision denied entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disorders.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From March 29, to December 7, 2006, traumatic arthritis 
of the left knee was manifested by no more than slight 
impairment of the left knee with a normal range of motion.  

2.  From March 29 to December 7, 2006, the appellant showed 
evidence of slight left knee instability.

3.  Since January 25, 2007, left knee arthritis has been 
manifested by a compensable loss of flexion.

4.  From December 8, 2006, traumatic arthritis of the left 
knee is not manifested by either ankylosis, or extension 
limited to 30 degrees.

5.  The Veteran's service-connected disabilities alone do not 
render him unemployable.


CONCLUSIONS OF LAW

1. From March 29, to December 7, 2006, the criteria for an 
evaluation in excess of 10 percent for traumatic arthritis of 
the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2008).

2.  From March 29, to December 7, 2006, the criteria for a 
separate 10 percent evaluation instability due to traumatic 
arthritis of the left knee were met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic 
Code 5257 (2008).

3.  From January 25, 2007, the criteria for a separate 10 
percent evaluation for a limitation of left knee flexion were 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5261 (2008).

4.  From December 8, 2006, the criteria for an evaluation in 
excess of 30 percent for traumatic arthritis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5257, 5260, 5261.

5. The requirements are not met for a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disability. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16. 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in January and March 
2007, and July 2008 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and he was provided actual notice of the rating 
criteria used to evaluate the disorder at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided. The Veteran was 
provided notice of pertinent rating criteria in October 2007 
statements of the case.  The increased ratings claims were 
readjudicated in the August 2008 supplemental statement of 
the case.  There is no evidence that any timing error in 
providing notice to the Veteran caused any prejudice, and 
there is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affected the 
fairness of this adjudication.  Indeed, neither the appellant 
nor his representative has suggested that such an error, 
prejudicial or otherwise, exists. Hence, the case is ready 
for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, private 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

a.	Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2008). 
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  The 
record preponderates against finding that any of these 
factors are present; therefore, extraschedular consideration 
is not applicable.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees; a 20 percent rating is warranted where flexion is 
limited to 30 degrees; and, a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent 
rating is warranted where extension of the leg is limited to 
10 degrees; a 20 percent rating is warranted where extension 
is limited to 15 degrees; a 30 percent rating is warranted 
where extension is limited to 20 degrees; and, a 40 percent 
rating is warranted where extension is limited to 30 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation; moderate disability 
warrants a 20 percent evaluation; while severe disability 
warrants a 30 percent evaluation.  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

Finally, it is neither contended nor clinically demonstrated 
that the traumatic arthritis of the left knee is manifested 
by ankylosis (Diagnostic Code 5256), dislocated semilunar 
cartilage (Diagnostic Code 5258), or removal of semilunar 
cartilage (Diagnostic Code 5259).  Hence, higher ratings 
under those diagnostic codes may not be assigned.  38 C.F.R. 
§ 4.71a.

Background

By rating action in February 1944 service connection was 
granted for a left knee injury described as relaxation of 
ligaments, and a 10 percent rating was assigned.  By rating 
action in November 1944 the rating was reduced to 
noncompensable.  

During a VA Medical Center clinical visit on March 29, 2006 
the Veteran noted a left knee injury in service.  He reported 
occasional buckling of the left knee and giving way.  The 
examiner noted no edema or deformity, and a normal range of 
motion.  There was a bony prominence of the left knee with 
laxity on lateral and medial movement.

The Veteran was afforded a VA examination in January 2007.  
He reported that his left knee had progressively worsened. 
The Veteran used a brace and cane for walking.  He was unable 
to stand for more than a few minutes or walk more than a few 
yards.  He reported weakness, giving way, stiffness, and pain 
in the lateral aspect of the left knee with movement.  He 
also reported having constant effusion.  He denied episodes 
of dislocation or subluxation, as well as flare-ups.  He 
denied a history of knee surgery and reported using Tylenol 
to treat pain.  

On examination the Veteran walked with an antalgic gait.  
Range of motion of the left knee was 0 to 80 degrees of 
flexion, with pain beginning at 70 degrees, passive motion 
was from zero to 100 degrees.  There was an additional loss 
of motion with repetitive use.  Extension was from 80 to -10 
degrees with pain.  Pain reportedly began at 30 degrees.  The 
appellant could passively extend the knee from 80 to 5 
degrees.  There was no additional loss of motion on repeat 
extension.  The examiner noted bony joint enlargement, 
crepitus, malalignment, tenderness, painful movement, 
instability, weakness, and guarding of movement.  The 
examiner opined that the Veteran suffered from significant 
laxity to varus and valgus stresses, and severe 
medial/lateral instability.  X-rays revealed degenerative 
changes in all compartments.  The examiner opined that there 
may be bone against bone of the medial compartment with 
sclerosis.  Soft tissue calcification and or ligamentous 
calcification laterally adjacent to the lateral compartment.  
The diagnosis was left knee post traumatic arthritis with 
ligamentous instability.  

The file contains VA treatment records from 1991 to the 
present.  There are records of treatment for several chronic 
conditions including arthritis of the left knee.

Analysis

The Veteran has been assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257 for the 
term from March 29, 2006 to December 7, 2006, and a 30 
percent rating for the term since December 8, 2006.  

Turning initially to the term from March 29 to December 7, 
the record is very sparse.  Still, the record shows that in 
March 2006, the Veteran reported left knee pain but 
demonstrated a normal range of left knee motion.  As a 
compensable rating under Diagnostic Code 5260 requires that 
flexion be limited to 45 degrees, and as a compensable rating 
under Diagnostic Code 5261 requires that extension be limited 
to 10 degrees, the presence of normal motion shows that a 
compensable rating is not warranted under either Code.  
Still, in light of the fact that the appellant had pain on 
motion as well as x-ray evidence of left knee arthritis, it 
follows that a 10 percent rating is in order under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2008); and Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991). 

Moreover, the Veteran did report a history of left knee 
buckling, and examination in March 2006 did reveal some 
evidence of laxity which was not defined.  Hence, a separate 
10 percent rating under Diagnostic Code 5257 is in order.  
Entitlement to an increased rating under that Code is not in 
order in the absence of objective evidence of greater 
instability or subluxation.

Evidence of increased instability was clearly demonstrated at 
the January 25, 2007 VA compensation examination which found 
that the appellant demonstrated severe medial and lateral 
instability.  Hence, effective January 25, 2007 a 30 percent 
evaluation is in order under Diagnostic Code 5257.  An 
evaluation in excess of 30 percent is not in order under this 
Code as the assigned 30 percent rating is the highest 
allowable schedular rating.

As to whether separate ratings are warranted under either 
Diagnostic Codes 5260 or 5261, the January 2007 examination 
showed passive flexion to 100 degrees, and active flexion to 
70 degrees with pain.  As a compensable rating under 
Diagnostic Code 5260 requires a limitation of flexion to 45 
degrees in order to assign a compensable rating, it is 
evident that such a rating is not in order even when 
considering the Veteran's loss of motion at its most severe.

Significantly, the January 2007 examination showed a loss of 
10 degrees of full extension with pain.  Hence, a separate 10 
percent rating is in order under Diagnostic Code 5261.  A 20 
percent rating cannot be assigned under this Code in the 
absence of objective evidence of extension being limited to 
15 degrees.  

Therefore, in light of the evidence, and the holdings of the 
above VA General Counsel Opinions the appellant is denied 
entitlement to a rating in excess of 10 percent for left knee 
arthritis from March 29 to December 7, 2006.  He is awarded a 
separate 10 percent rating for left knee instability during 
this term.  

For the period beginning December 8, 2006, the RO has already 
assigned entitlement to a 30 percent rating.  While the Board 
finds that evidence of entitlement to such a rating was not 
presented until January 25, 2007, and that such a rating is 
only warranted under Diagnostic Code 5257.  

Effective January 25, 2007, the separate 10 percent rating 
established under Lichtenfels and 38 C.F.R. §§ 4.40, 4.45, 
4.59 is retained, but is now classified as a compensable 
rating under Diagnostic Code 5261. 

b. Individual unemployability

A total disability evaluation based on individual 
unemployability due to service connected disorders may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability, provided that the person has 
one service-connected disability ratable at 60 percent or 
more; or as a result of two or more service-connected 
disabilities, provided that the person has at least one 
disability ratable at 40 percent or more and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more. The existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the above-stated percentages are 
met and in the judgment of the rating agency such service-
connected disabilities render the Veteran unemployable. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.

In any event, it is VA policy that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Thus, if a 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
the service-connected disability. 38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993). Therefore, the 
Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service connected 
condition and advancing age, which would justify a total 
disability evaluation on the basis of individual 
unemployability due solely to the service connected 
disability. See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The only disability for which the Veteran is service 
connected is arthritis, left knee which, with the awards 
announced above, was evaluated as 20 percent disabling during 
the period from March 29 to December 7, 2006, 30 percent 
disabling from December 8, 2006 to January 24, 2007, and 40 
percent disabling effective January 25, 2007.  Thus, the 
Veteran does not meet the percentage requirements under 38 
C.F.R. § 4.16.  

The Board further finds that there simply is insufficient-
indeed, no evidence, to suggest referral for a total 
disability evaluation on the basis of individual 
unemployability due to service-connected disability on an 
extraschedular basis.  There is nothing exceptional about the 
Veteran's traumatic arthritis of the left knee that is not 
contemplated by the rating schedule, and there is no evidence 
his disability picture is exceptional when compared to other 
Veterans with the same or similar disability.  An assigned 
ratings presumes that the Veteran has difficulty obtaining or 
retaining employment.  Notably, "the sole fact that the 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment."  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Thus, the Board finds no evidence to indicate referral for 
extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. 
Peake, 22 Vet. App. 111 (2008). The benefit sought on appeal 
is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt. Except as otherwise noted, the 
preponderance of the evidence is against the Veteran's claims 
and the doctrine is not otherwise for application. Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The appellant is denied entitlement to a rating in excess of 
10 percent for left knee arthritis from March 29, 2006 to 
January 24, 2007.  Effective January 25, 2007, the separate 
10 percent rating established for left knee arthritis is to 
be reclassified as left knee arthritis with a limitation of 
flexion and rated under Diagnostic Code 5261.
 
The appellant is granted entitlement to a separate 10 percent 
rating for left knee instability from March 29 to December 7, 
2006 subject to the laws and regulations governing the award 
of monetary benefits.  

For the period beginning December 8, 2006, the Veteran is not 
entitled to more than a 30 percent rating under Diagnostic 
Code 5257.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


